DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is responsive to the RCE filed on 01/13/2022.
Claims 1-12 are pending.

Response to Amendment

Applicant has amended independent claims 1, 12 and dependent claims 2-3, 5, 7-8 to include new/old limitations in a form not previously presented necessitating new search and considerations.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim terms lacks proper antecedent basis:
-- the master software module -- in claim 8 line 7, claim 9 line 3, claim 10 line 2, claim 11 line 5.

The following claim language is not clearly understood:

Claim 1 f) recites “Master Element” and later in dependent claims 8-11 recites “master software module”. It is unclear if the master element and master software module are same/different. For the purpose of examination, Examiner has taken the term Master Element to be equivalent to G-OS Master as disclosed in the instant invention and Master element to be equivalent to the master software module.

Claims 12 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims 2-11 are also rejected due to their dependency on the rejected independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sirota et al. (US Pub. No. 2015/0135185 A1, hereafter Sirota) in view of Sherb et al. (US Publication No. 2008/0049022 A1, hereafter Sherb) and further in view of Tripathi et al. (US Pub. . 

Sirota, Sherb, Tripathi and Chapman were cited in the last office action.


As per claim 1, Sirota teaches the invention substantially as claimed including a method of providing a service to a requesting Infrastructure Element belonging to plurality of Infrastructure Elements interconnected to form a data network the plurality of Infrastructure Elements (fig 1B data center 170 host computing systems 175 storage system 160 DPE services modules 180 computing system 182 fig 1A distributed program execution service provider 150 distributed program execution service modules 110 computing nodes 120 storage nodes 130 [0013] distributed execution of programs, computing nodes, resources, executing program for clients), the method comprising: 
a) receiving a service request requesting the provisioning of the service from the requesting Infrastructure Element ([0111] information, related, distributed program execution, received service, execute multiple programs on behalf of multiple clients of the service, provide various computing nodes, various computing resources, available for executing programs for clients, fig 4 405 410 420 485 fig 4A-D [0112]-[0117] fig 5 510 520 fig 6 610), the service request comprising an indication of one or more performance requirements ([0031] configuration parameter, distributed program execution, quantity/types of nodes, scaling criteria, quality of service, level associated with the requested execution, indication of time by which execution to be completed); 
b) identify at least one task to be accomplished in compliance with said one or more performance requirements in order to provide said service ([0031] execution criteria, used in performing the requested execution, Quality of service, associated, requested execution), the at least one task being represented as a tuple including a set of attributes of the at least one task (fig 2B job-node-operation-input data-output data [0050] job tracker node, node to execute job, location of indicated data [0064]), a sequence of instructions to be executed ([0064] dependencies, inter-relationships, between operations e.g. operation B cannot be executed until after operation A is completed, operations C and D, executed, simultaneously ); 
c) selecting at least one first Infrastructure Element currently capable of accomplishing said at least one task ([0126] fig 6 select, computing nodes, execution 625 determine quantity, resource configuration type) in compliance with said one or more performance requirements ([0025] dedicated program execution capacity, guaranteed availability, QoS criteria [0031] Quality of service, associated, requested execution [0120] maintain requested QoS level for execution), the at least one first Infrastructure Element being selected based on a bidding process ([0051] requests, using, nodes of pool, bids/node/time [0057] auction-style bid, access to computing nodes [0058] bid-level, different bid, amount, duration, request table 250 requests, min/max nodes, bid/hr. expire [0076]-[0077]) in which Infrastructure Elements provide a bid identifying the at least one task and resources of the Infrastructure Elements for performing the at least one task ([0051] bid per use of computing node per unit time [0057] bid, e.g. auction-style [0077] fig 2E table 250, requests, bid fee amount, minimum/maximum computing nodes, bid process, expire [0082]-[0084]), the at least one first Infrastructure Element being selected based on a comparison of a bid thereof and bids of the Infrastructure Elements other than the at least one first Infrastructure Element (fig 2E 250 [0057] service to bid, auction-style, computing nodes, requests with highest bid amounts, priority over, requests with lower bids, winning bid, receive, access, computing nodes [0058] one-more bid-levels, bid with corresponding information [0077] [0082] B higher bid amount than request A); 
d) configuring the selected at least one first Infrastructure Element to accomplish said at least one task (fig 6 select, quantity/type, computing node, execution 625 [0018] distinct resource configuration; single resource configuration, minimum amount of local storage/memory/cpu cycles, different attributes [0026] start cluster, quantity, dynamically modifying nodes, suspend/resume execution, specified source/manner); 
e) causing the selected at least first one Infrastructure Element to accomplish said at least one task to provide the service to the requesting Infrastructure Element (fig 6 select, quantity/type, computing node, execution 625 initiate execution jobs on selected nodes 630 perform continuing distributed execution of program 635 final result 685 [0111] information, related, distributed program execution, received service, execute multiple programs on behalf of multiple clients of the service, provide various computing nodes, various computing resources, available for executing programs for clients, fig 4 405 410 420 485 fig 4A 430 4B-4D [0112]-[0117] fig 5 510 520 540 fig 6 610-635, 685), 2Application No. 15/740,643 
Reply to Office Action of March 10, 2021 f) monitoring, by a master element, the selected at least one first Infrastructure Element while performing said at least one task ([0027] monitoring, gathering, information, resource usage, specific to one or more clusters, execute the program, each cluster, administrator node, master computing node, gather some types of status information regarding the ongoing distributed program execution by the cluster); and 
g) selecting, by the master element, another Infrastructure Element from the plurality of Infrastructure Elements to perform said at least one task in a case that the selected at least one first Infrastructure Element fails during performance of said at least one task ([0028] master node/cluster computing node, failed, additional computing nodes, take the place of the unavailable computing nodes [0050] master nodes, manages, distribution of execution of program, core/auxiliary computing node, select available core/auxiliary computing node to execute that execution job [0093] execution, job, first computing node, moved, another second computing node, if first computing node, shutdown/showing signs of possible failure [0120] moving job between computing nodes, in the event of failure of multiple computing node),
wherein the at least one first Infrastructure Element is selected based, at least in part, on an interdependency among tasks, including the at least one task, so that an output of the at least one first Infrastructure Element after completion of the at least one task, that is required by at least one other task, is available at a time of performance of the at least one other task ([0066] fig 2B operation A01 output data D-A11 245a, which operation A03 uses as input data, operation A03 queued, Node A/B/C/D/E - J A/B/C/D/E [0064] identification of input data 210 to be used by operation, output operation 210e, dependencies, inter-relationships, between operations e.g. operation B cannot be executed until after operation A is completed, operations C and D, executed, simultaneously, expected completion time, amount of time until completion, percentage of operation that remains to be performed [0062] select , node fig 6 select, quantity/type, computing node, execution 625 [0098] selection, computing nodes, based, sufficient resources), and
wherein the service includes at least one of Virtual Private Networks (VPN) and Short Messaging service (SMS) ([0034] private network, wholly or partially inaccessible to non-privileged users, access to/from the internet [0042] [0107] [0060] message queuing and/or passing capabilities).

Sirota doesn’t specifically teaches providing a service to a requesting Infrastructure Element belonging to plurality of Infrastructure Elements interconnected to form a data network managed by a distributed operating system that is distributed, b) converting said service request into a service graph, the service graph including a sequence of instructions to be executed by the distributed operating system, and the master element transmitting a request to other master elements for identification of an infrastructure Element associated with at last one other Master elements that is capable of completing said at least one task in a case that the master element is unable to identify another infrastructure element from the plurality of infrastructure element to perform said at least one task, wherein the service includes at least one of Short Messaging service (SMS).

Sherb, however, teaches b) converting said service request in a service graph to identify at least one task to be accomplished ([0029] incoming service request input, converted into the service-providing subgraph, parses incoming message, provides provide appropriate messages to the graph nodes fig 3a incoming message 306 interface layer 301 partition by action type 302 [0036] fig 4 single service request 406 provider graph, multiple work elements 408a-408e [0030] interprets the action specified in the message and sends to action processor, work for previous record has been output from the action processor), the service graph including a sequence of instructions to be executed ([0003] directed data flow graph, vertices - components/processes, edges - flow of data [0004] graphs, defining running order for the processes [0020] graph, pipelined, sequential).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of Sirota with the teachings of Sherb of converting incoming requests into service providing subgraph by partitioning action by type and action send to the action processor, directed data flow graph defining running order of the processes to improve efficiency and allow converting said service request in a service graph, the service graph comprising at least one task to be accomplished and the service graph including a sequence of instructions to be executed to the method of Sirota as in the instant invention. The combination of analogous cited art Sirota and Sherb would have been obvious to one skilled in the art because applying known technique of converting request into task graph and directed graph indicated running order/sequence of processes as taught by Sherb to the method of Sirota would have yielded predictable results and are motivated by improving efficiency (Sirota [0003] [0015] Sherb [0042] [0043]).

Sirota and Sherb, in combination, do not specifically teach providing a service to a requesting Infrastructure Element belonging to plurality of Infrastructure Elements interconnected to form a data network managed by a distributed operating system that is distributed, and the master element transmitting a request to other master elements for identification of an infrastructure Element associated with at last one other Master elements that is capable of completing said at least one task in a case that the master element is unable to identify another infrastructure element from the plurality of infrastructure element to perform said at least one task, wherein the service includes at least one of Short Messaging service (SMS).


Tripathi, however, teaches providing a service to a requesting Infrastructure Element ([0147] client, executing, any host, connected, network device, layer 2 fabric, initiate request, received by the closest ndOS, send the request to one or more of the ndOS in layer 2 [0148] requests) belonging to plurality of Infrastructure Elements interconnected to form a data network (fig 14 network device 1-4), managed by a distributed operating system ([0016] network distributed operating system, claim 5 implementing network distributed operating system) that is distributed among the plurality of Infrastructure Elements (fig 14 network device 1-4 ndOS network distributed operating structure 1-4).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention made to combine the teachings of Sirota and Sherb with the teachings of Tripathi of request received from a client connected to network device, network device further sending request to another network device, plurality of interconnected networked devices implementing network distributed operating system devices running on the connected network devices to improve control and processing efficiency and allow providing a service to a requesting Infrastructure Element belonging to plurality of Infrastructure element interconnected to form a data network managed by a distributed operating system that is distributed among the plurality of Infrastructure Elements to the method of Sirota and Sherb as in the instant invention. The combination of analogous cited art Sirota, Sherb and Tripathi would have been obvious to one skilled in the art because network distributed operating system managing the network devices known by Tripathi to be substituted for the operating system applied by Sirota would have yielded predictable results and are motivated by improving efficiency (Sirota [0003] [0015] Sherb [0042] [0043] Tripathi [0003]).

Sirota, Sherb and Tripathi, in combination, do not specifically teach the master element transmitting a request to other master elements for identification of an infrastructure Element associated with at last one other Master elements that is capable of completing said at least one task in a case that the master element is unable to identify another infrastructure element from the plurality of infrastructure element to perform said at least one task, wherein the service includes at least one of Short Messaging service (SMS).


Chapman, however, teaches the master element transmitting a request to other master elements for identification of an infrastructure Element associated with at last one other Master elements that is capable of completing said at least one task (col 41 lines 1-20   master node, automatically, determine whether another master node that has an available thread for processing the query request,  connect the client to the determined other master node col 13 lines 35-45 each node, operates as both master node and a slave node col 13 lines 65-67 col 14 lines 1-12  each master node is capable of communicating a request to perform a particular activity associated with a query, to one or more slave nodes on a different node as master node, each master node is capable of communicating the request to perform a particular activity using a multicast signal, UDP) in a case that the master element is unable to identify another infrastructure element from the plurality of infrastructure element to perform said at least one task (col 41 lines 1-10 master node, number of query request is greater , there are no available threads fig 8 608-yes; fig 2 master nodes 70 slave nodes 72).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention made to combine the teachings of Sirota, Sherb and Tripathi with the teachings of Chapman of master node automatically determining if other master nodes has available thread and connecting the client to another master node including master node capable of communication the requests to slave nodes of another master node in case first master node doesn’t have available thread to process the query to improve efficiency and allow the master element transmitting a request to other master elements for identification of an infrastructure Element associated with at last one other Master elements that is capable of completing said at least one task in a case that the master element is unable to identify another infrastructure element from the plurality of infrastructure element to perform said at least one task to the method of Sirota, Sherb and Tripathi as in the instant invention. The combination of analogous cited art Sirota, Sherb, Tripathi and Chapman would have been obvious to one skilled in the art because applying known method of directing request to other master node/slave determined to be with available resource as taught by Chapman to the known method of distributed task processing as taught by the combination of Sirota, Sherb, Tripathi would have yielded predictable results of master node communicating with another master node in case of resource failure with reasonable expectation of success  and are motivated by improving efficiency (Sirota [0003] [0015] Sherb [0042] [0043] Tripathi [0003] Chapman col 2 lines 8-17).
Sirota, Sherb, Tripathi and Chapman, in combination, do not specifically teach wherein the service includes at least one of Short Messaging service (SMS).
Adamczyk, however, teaches wherein the service includes at least one of Virtual Private Network (VPN) ([0067] network based virtual private network service [0421]) and Short Messaging service (SMS) ([0119] presence service, instant messaging, chat, conferencing ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention made to combine the teachings of analogous prior arts of Sirota, Sherb, Tripathi and Chapman with the teachings of Adamczyk of service including VPN and instant messaging to improve efficiency and allow the service includes at least one of Short Messaging service (SMS) the method of Sirota, Sherb, Tripathi and Chapman as in the instant invention.


As per claim 2, Sirota teaches wherein at least one instantiated software application is instantiated in said requesting Infrastructure Element ([0044] initiate execution, job, selected computing node/system), and wherein the step 
a) of receiving the service request requesting the provisioning of the service from the requesting Infrastructure Element comprises ([0111] information, related, distributed program execution, received service, execute multiple programs on behalf of multiple clients of the service, provide various computing nodes, various computing resources, available for executing programs for clients, fig 4 405 410 420 485 fig 4A-D [0112]-[0117] fig 5 510 520 fig 6 610): 
receiving the service request from at least one software application instantiated on said requesting Infrastructure Element (fig 4A receive indication related to program execution 405 type410 4A-D [0044] DPE service modules, manage distributed execution of program, computing system, initiate one or more execution jobs, VM manager modules), and 
wherein the step e) of causing the selected at least one first Infrastructure Element to accomplish said at least one task to provide the service to the requesting Infrastructure Element comprises (fig 6 select, quantity/type, computing node, execution 625 initiate execution jobs on selected nodes 630 perform continuing distributed execution of program 635 final result 685 [0111] information, related, distributed program execution, received service, execute multiple programs on behalf of multiple clients of the service, provide various computing nodes, various computing resources, available for executing programs for clients, fig 4 405 410 420 485 fig 4A 430 4B-4D [0112]-[0117] fig 5 510 520 540 fig 6 610-635, 685): 
causing the selected at least one first Infrastructure Element to accomplish said at least one task to provide the service to said at least one software application instantiated on said requesting Infrastructure Element (fig 6 select, quantity/type, computing node, execution 625 initiate execution jobs on selected nodes 630 perform continuing distributed execution of program 635 final result 685 [0111] information, related, distributed program execution, received service, execute multiple programs on behalf of multiple clients of the service, provide various computing nodes, various computing resources, available for executing programs for clients).

As per claim 3, Sirota teaches wherein said indication of one or more performance requirements comprises one or more minimum performance values ([00025] QoS, dedicated program execution capacity, available, within, specified, period of time ), and 3Application No. 15/740,643 Reply to Office Action of March 10, 2021 wherein the step of c) selecting at least one Infrastructure Element of the set of infrastructure elements currently capable of accomplishing the at least one task in compliance with said one or more performance requirements comprises (fig 6 select, computing nodes, execution 625 determine quantity, resource configuration type [0025] dedicated program execution capacity, guaranteed availability, QoS criteria [0031] Quality of service, associated, requested execution [0120] maintain requested QoS level for execution):

identifying a set of one or more of the Infrastructure Elements capable of providing said at least one task, and selecting the at least one first Infrastructure Element of the set of Infrastructure Elements currently capable of accomplishing the at least one task with a highest performance value with respect to said one or more minimum performance values ([0050] select a particular available core or auxiliary computing node to execute that execution job, assign that selected node to perform execution job [0098] determination, computing nodes, use, execution, program, selection of appropriate nodes [0099] various fees, tiers, types/levels of services [0101] limits, amount of execution time, cost, amount of usage [0057] requests with highest bid amounts [0017] lowest total quantity of cluster nodes).


As per claim 4, Sirota teaches the Infrastructure Elements comprise at least one among smartphones, tablets, personal computers, autonomous cars, robots, three-dimensional (3D) printing systems, automated factory machineries, drones, data centers, virtualization servers, cloud computing networks, information technology (IT) servers for implementing thereof, radio base stations, middle boxes, switches, routers and network nodes comprising operating system interconnection (OSI) layer 2 - 7 network functionalities ([0108] computing node, combination of hardware or software, desktop or other computer , PDA, cell phones fig 1B virtual machine, host computing system data center). 

As per claim 5, Sirota teaches wherein the service comprises at least one among Virtual Machines (VM), Virtual Storage, Platform as a Service (PaaS), Infrastructure as a Service (IaaS), Software as a service (SaaS), manufacturing a three-dimensional 3D printed element, collect-on of measurements, computing power, data storage and robot actions (fig 1B virtual machines 177 distributed program execution services modules 180 [0002] provide computing resources, network access, power, installation facilities for hardware, full service [0003] virtualization technologies [0041] remote storage services [0045] software execution services). 

As per claim 6, Sirota teaches h) selecting and configuring an Infrastructure Element belonging to the plurality of Infrastructure Elements for managing the execution of steps c)-e) (fig 6 perform distributed program execution 600 select the determined quantity and type of computing nodes for the execution and initiate use of a distributed storage system on the core nodes 625 630 635 685).  

As per claim 7, Sirota teaches wherein the step h) of selecting and configuring an Infrastructure Element belonging to the plurality of Infrastructure Elements for managing the steps c)-e) comprises (fig 6 600 625-685 ): 
providing the Master Element which is configured for manage the execution of steps c)-e) ([0042] DPE service modules, manage distributed execution of program [0044] fig 1B 180).  

As per claim 8, Sirota teaches wherein the computing system comprises a database comprising a list of the plurality of Infrastructure Elements of the network providing an indication of which tasks each Infrastructure Element  is capable to accomplishing (fig 2A computing nodes 120 resource configuration type B…N computing nodes 120a-n, pool of dedicated use/temporary available excess capacity/on-demand use computing nodes [0070]), and wherein 
identifying a set of one or more of the Infrastructure Elements capable of providing said at least one task comprises (fig 2A computing nodes 120 resource configuration type B…N computing nodes 120a-n, pool of dedicated use/temporary available excess capacity/on-demand use computing nodes [0070] [0031] DPE service provides different types of computing nodes with different capabilities, such as different amounts of memory, storage and/or processing power): 
having the master software module identify the set of one or more of the Infrastructure Elements capable of providing said at least one task on the basis of said indication comprised in the data base (fig 2A different type of computing node to perform different type of request e.g. fig 2A computing nodes 120 resource configuration type B…N computing nodes 120a-n, pool of dedicated use/temporary available excess capacity/on-demand use computing nodes [0070] [0031] DPE service provides different types of computing nodes with different capabilities, such as different amounts of memory, storage and/or processing power).

As per claim 9, Sirota teaches i) providing a node software module in each Infrastructure Element belonging to the plurality of Infrastructure Elements configured for interact with the master software module (fig 1A DPE service modules 110 computing nodes 120 storage nodes 130 remote storage service 150 fig 1B 175 182 160 180 [0034] DPE service module, execute on, one or more other computing system [0027] master node, DPE services, manager modules of DPE services, local, cluster nodes [0036] DPE service modules, subscription/register service; Also chapman fig 2 each node is a combination of master and slave).


As per claim 10, Sirota teaches comprising j) providing a shared software space (fig 1A storage nodes 130 fig 1B storage system 160) shared among the master software module and the node software modules of the set of one or more of the Infrastructure I)ocket No. 5102281%Preliminarv AmendmentElements capable of providing said at least one task said shared software space being configured to store and exchange information among the master software module and the node software modules capable of providing said at least one task (fig 1B storage system 160 DPE service modules 180 computing system 182 [0045] program, stored/retrieved, by DPE services and/or users; Also chapman fig 2 each node is a combination of master and slave).

As per claim 11, Sirota teaches wherein the bidding process for selecting the at least one Infrastructure Element of the set of Infrastructure Elements (fig 6 select, computing nodes, execution 625 determine quantity, resource configuration type [0051] requests, using, nodes of pool, bids/node/time [0057] auction-style bid, access to computing nodes [0058] bid-level, different bid, amount, duration, request table 250 requests, min/max nodes, bid/hr. expire [0076]-[0077]) currently capable of accomplishing the at least one task with a higher performance value ([0031] DPE service, determine, preferred, execution configuration parameters to use to satisfy those execution criteria, use temporarily available nodes with low associated prices if available [0032] computing nodes, resource configuration types and/or current price and/or other information) with respect to said one or more performance values comprises ([0031] QoS level associated with requested execution, high-level execution criteria, cheaply, quickly as soon as possible): 
having the master software module store in the shared software space the one or more performance values required for the accomplishment of the at least one task ([0031] QoS levels fig 1B storage system 160 [0098] preferences and/or requirements, memory/storage. Cpu type, cycles or other performance metrics, network capacity, platform type): 
having each one of the node software modules store in the shared software space one or more currently ensured performance values for the accomplishment of the at least one task by the corresponding infrastructure Elements ([0107] computing nodes, differing associated fee for use an/or associated use conditions [0035] computing nodes, amount of computing resources, number/size of processing units, memory, capacity, storage, capacity, disk I/O capacity, network bandwidth capacity, fig 2A nodes, differing use characteristics),
having the master software module analyze the one or more currently ensured performance values for the accomplishment of the at least one task provided by the node software modules ( [0012] select, use, computing nodes, that are only temporarily available, available for a lower fee than other computing nodes [0098] selection of appropriate, nodes, based, sufficient resources, satisfy those identified resources);
having the master software module assign the at least one task to the at least one Infrastructure Element of the set of Infrastructure Elements currently capable of accomplishing the at least one task with a highest performance value ([0050] select a particular available core or auxiliary computing node to execute that execution job, assign that selected node to perform execution job [0098] determination, computing nodes, use, execution, program, selection of appropriate nodes [0099] various fees, tiers, types/levels of services [0101] limits, amount of execution time, cost, amount of usage [0057] requests with highest bid amounts, client with winning bid [0017] lowest total quantity of cluster nodes).  

Claim 12 recites system for limitations similar to those of claim 1. Therefore, it is rejected for the same rational.


Examiners Note
Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Response to Arguments
The previous claim objections have been withdrawn.
The previous “new matter” objections have been withdrawn based on Applicant indicating support in the disclosure ([0110] fig.2) for the master element as recited in the claims is essentially G-OS Master.
Some of the previous 35 USC 112(b) have been withdrawn. However, some of the 112(b) issues have been maintained.
Applicant's arguments filed on 01/13/2022 have been fully considered but they are moot in view of new grounds of rejections.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aikoh et al. (US-20180041600-A1) teaches distributed processing system, task processing method, and storage medium.
El-Fekih, Ramzi (US-20020039352-A1) teaches methods, systems, and computer program products for managing a service provided by a network.
Khandekar; Rohit M. et al. (US-20110258246-A1) teaches distributed solutions for large-scale resource assignment tasks.
Slupik et al. (US-20150120943-A1) teaches Secure Mobile Access To Resources Within A Private Network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABU ZAR GHAFFARI/
           Primary Examiner
Art Unit 2195